1

2

3

4

5                                       UNITED STATES DISTRICT COURT

6                                       EASTERN DISTRICT OF CALIFORNIA

7

8    ROGER WALKER,                                                Case No. 1:16-cv-01665-AWI-EPG (PC)
9                          Plaintiff,                             ORDER ON PLAINTIFF’S MOTION FOR
                                                                  OBJECTION TO DISMISS PLAINTIFF’S
10           v.                                                   CIVIL COMPLAINT
11   TIM POOLE, et al.,                                           (ECF NO. 79)
12                         Defendants.
13

14           Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis in

15   this civil rights action filed pursuant to 42 U.S.C. § 1983.

16           On February 8, 2019, Plaintiff filed a motion for objection to dismiss Plaintiff’s civil

17   complaint. (ECF No. 79). Plaintiff states that he objects to Defendants’ motion for dismissal.

18           As Defendants have not filed a motion for dismissal, Plaintiff’s objections are

19   OVERRULED.1 The Court notes that if Defendants do file a motion to dismiss Plaintiff’s case,

20   Plaintiff will have an opportunity to file written objections.

21
     IT IS SO ORDERED.
22

23       Dated:      February 11, 2019                                   /s/
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26           1
               The Court is not dismissing the “untimely” motion for discovery. As noted in the Court’s February 4,
     2019 order, Plaintiff’s motion was converted to discovery requests. (ECF No. 76, p. 3). If Plaintiff wishes to
27   withdraw his discovery requests, in lieu of filing a response to Defendants’ objections, he may file a motion to
     withdraw the discovery requests.
28
                                                              1
1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     2
